
	

114 HR 981 IH: Red Snapper Regulatory Reform Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 981
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Byrne (for himself, Mr. Rogers of Alabama, Mrs. Roby, and Mr. Palmer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to improve the Gulf of Mexico
			 Red Snapper fishery by providing flexibility for fishing managers and
			 stability for fisherman, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Red Snapper Regulatory Reform Act. 2.Repeal of catch limits requirement for Gulf of Mexico red snapper fisherySubsection (d) of section 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is repealed.
 3.State jurisdiction over fisheries in the Gulf of MexicoSection 306(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1856(b)) is amended by adding at the end the following:
			
 (3)Notwithstanding section 3(11) and subsection (a) of this section, for purposes of managing fisheries in the Gulf of Mexico, the seaward boundary of a coastal State in the Gulf of Mexico is a line 9 nautical miles seaward from the baseline from which the territorial sea of the United States is measured..
		4.Stock assessments used for fisheries managed under Gulf of Mexico Council’s Reef Fish Management
			 Plan
 (a)In generalTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1884) is amended by adding at the end the following:
				
					409.Stock assessments used for fisheries managed under Gulf of Mexico Council’s Reef Fish Management
			 Plan
 (a)In generalThe Gulf States Marine Fisheries Commission shall conduct all fishery stock assessments used for management purposes by the Gulf of Mexico Fishery Management Council for the fisheries managed under the Council’s Reef Fish Management Plan.
						(b)Use of other information and assets
 (1)In generalSuch fishery assessments shall— (A)incorporate fisheries survey information collected by university researchers; and
 (B)to the extent practicable, use State, university, and private assets to conduct fisheries surveys. (2)Surveys at artificial reefsAny such fishery stock assessment conducted after the date of the enactment of the Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act shall incorporate fishery surveys conducted, and other relevant fisheries information collected, on and around natural and artificial reefs.
 (c)Constituent and stakeholder participationEach such fishery assessment shall— (1)emphasize constituent and stakeholder participation in the development of the assessment;
 (2)contain all of the raw data used in the assessment and a description of the methods used to collect that data; and
 (3)employ an assessment process that is transparent and includes— (A)both dependent and independent data collection methods;
 (B)a rigorous and independent scientific review of the completed fishery stock assessment; and
 (C)a panel of independent experts to review the data and assessment and make recommendations on the most appropriate values of critical population and management quantities.
								(d)Funding
 (1)In generalThe Secretary, subject to the availability of appropriations, shall provide to the Gulf of Mexico Marine Fisheries Commission appropriate funding for all necessary stock assessments concerning the Gulf of Mexico red snapper fishery.
 (2)No additional appropriations authorizedThis subsection shall not be construed to increase the amount that is authorized to be appropriated for any fiscal year..
 5.Data collectionSection 401(g)(3)(C) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881(g)(3)(G)) is amended by striking and after the semicolon at the end of clause (iv), by striking the period at the end of clause (v) and inserting ; and, and by adding at the end the following:
			
 (vi)in the case of each fishery in the Gulf of Mexico, taking into consideration all data collection activities related to fishery effort that are undertaken by the marine resources division of each relevant State of the Gulf of Mexico Fishery Management Council..
 6.Membership of Gulf of Mexico Fishery Management CouncilSection 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) is amended—
 (1)in subsection (a)(1), by striking subparagraph (E) and inserting the following:  (E)Gulf of Mexico Council (i)The Gulf of Mexico Fishery Management Council shall consist of the States of Texas, Louisiana, Mississippi, Alabama, and Florida and shall have authority over the fisheries in the Gulf of Mexico seaward of such States (except as provided in paragraph (3)). The Gulf Council shall have 16 voting members, including—
 (I)2 members appointed by the Governor of each such State in accordance with the requirements that apply under subsection (b)(2) with respect to appointments by the Secretary;
 (II)the principal State official of each such State with marine fishery management responsibility and expertise in such State;
 (III)the regional director of the National Marine Fisheries Service for the Gulf of Mexico geographic area, or the regional director’s designee; and
 (IV)1 at-large member who shall be appointed, on a rotating basis, by the Governor of a State on the Council, except that no governor may make consecutive appointments under this subclause.
 (ii)Except as provided in clauses (iii), (iv), (v), and (vi), a governor shall make appointments under this subparagraph in accordance with the requirements that apply under subparagraph (C) of this paragraph, paragraphs (2) and (3) of this subsection, and subsection (b) with respect to appointments by the Secretary.
 (iii)The following provisions of subsection (b)(2) shall not apply with respect to appointments under this subparagraph:
 (I)The last sentence of subparagraph (A). (II)Subparagraphs (C) and (E), but a governor may not appoint an individual who would not be eligible to be included in a list submitted to the Secretary under those subparagraphs.
							(iv)
 (I)In making appointments under this subparagraph, each Governor must consider— (aa)at least 1 nominee each from the commercial, recreational, and charter fishing sectors; and
 (bb)at least 1 other individual who is knowledgeable regarding the conservation and management of fisheries resources in the jurisdiction of the Gulf of Mexico Fishery Management Council.
 (II)For purposes of clause (i) an individual who owns or operates a fish farm outside of the United States shall not be considered to be a representative of the commercial or recreational fishing sector.
 (v)A governor shall notify the Secretary before making each appointment under this subparagraph. The Secretary shall publish notice of such appointment by not later than 45 days before the first day on which the appointee takes office as a member of the Council.
 (vi)Subsection (b)(3) shall be applied with respect to the Gulf of Mexico Fishery Management Council by substituting a Governor in accordance with subsection (a)(1)(E) for the Secretary in accordance with paragraphs (2) and (5).; and
 (2)in subsection (b)(2)— (A)in subparagraph (B)(iii), by inserting (other than the Gulf of Mexico Fishery Management Council) after each Council; and
 (B)in subparagraph (C), in the first sentence, by inserting (other than the Gulf of Mexico Fishery Management Council) after each Council.  